Citation Nr: 1142311	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  10-30 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Robert Brown, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to October 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the above claims.

Although the Veteran did not appeal the October 2007 rating decision such that it became final under 38 U.S.C.A. § 7105, service personnel records corroborating the Veteran's statements regarding his character of service were subsequently associated with the claims folder in May 2009 pursuant to his March 2009 petition to reopen his previously denied claims.  Therefore, rather than determining whether new and material evidence has been submitted such that the previously denied claim should be reopened, the claims for service connection for bilateral hearing loss and tinnitus will be reconsidered on the merits.  See 38 C.F.R. § 3.156(c) (2011). 

In October 2011, a hearing was held before the undersigned Veterans Law Judge.

In October 2011, the Veteran's representative submitted a brief and additional evidence in support of his claim, along with a waiver of RO consideration.  Accordingly, the newly submitted evidence will be considered in this decision.  
38 C.F.R. § 20.1304 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was incurred in, or caused by, his military service.

2.  The Veteran's tinnitus was incurred in, or caused by, his military service. 



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).  

2.  The criteria for entitlement to service connection for tinnitus have been met.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  In this decision, the Board grants service connection for bilateral hearing loss and tinnitus.  This award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that he currently suffers from bilateral hearing loss and tinnitus due to noise exposure during his active military service from rifle range practice, grenade training, live fire exercises during basic training; exposure to artillery and aircraft noise while delivering mail; regular exposure to the noise from the machines in the message center and the loud trucks used to deliver the mail; and en route to and while returning from Korea while traveling in a very loud aircraft and on a ship near a loud, clanging propeller noise.  The Veteran testified that his ears were ringing when the aircraft landed in Korea.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that proof of direct service connection entails proof that exposure during service caused the malady that appeared many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (holding that service connection can still be established even when a Veteran did not have a particular condition diagnosed during service or for many years thereafter).  

In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. § 3.303.  

In addition, service connection may be presumed for certain chronic diseases, including organic diseases of the nervous system such as hearing loss and tinnitus, which are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Here, however, the evidence does not show that hearing loss was manifested to a compensable degree within a year after service, and the Veteran's testimony regarding the date of onset of his tinnitus symptoms has been unclear.  Therefore, no discussion of the provisions concerning presumptions for chronic diseases is necessary.

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" when evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lastly, a layperson may also be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson, 12 Vet. App. at 253.  

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, as well as, if applicable, the demeanor of the witness if oral testimony is given.  Caluza, 7 Vet. App. at 511.  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Audiometric data from April 2007, noted to be Pure Tone threshold data in the subsequent May 2007 report, show that the Veteran has a current bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385.  Audiology reports dated March 2009 and March 2010 statements from the Veteran's private audiologists show a diagnosis of tinnitus, and the Veteran is competent to testify to symptoms of tinnitus.  See Charles v. Principi, 16 Vet. App 370, 374 (2002).  Therefore, the medical and competent lay evidence shows the existence of current disabilities of hearing loss, in accordance with 38 C.F.R. § 3.385, and tinnitus.  

The evidence also demonstrates noise exposure in service.  The Veteran, as a lay person, is competent to testify to in-service noise exposure.  Grottveit, 5 Vet. App. at 93.  Furthermore, his accounts of noise exposure are credible as they are corrorborated by his service personnel records.  The Veteran's records show that he participated in combat training from November 1958 to February 1959 at Fort Benning and served as a postal clerk from October 1959 to August 1960 in Korea.  His DD-214 shows that he had a specialty of postal clerk.  These records show that the Veteran's documented character of service is consistent with his account of noise exposure during basic training, while delivering mail, and during transfers to overseas duty stations.  Therefore, the Veteran's statements and testimony about the type of noise exposure he experienced in service are credible as his statements and testimony are consistent with his record of assignments and his DD-214.  

Lastly, competent medical evidence has linked the Veteran's current bilateral hearing loss and tinnitus to acoustic trauma in service.  The Veteran submitted statements from his private audiologists dated March 2009 and March 2010 showing that he reported exposure to noise from artillery and aircraft during training exercises and from crossing the flight line regularly to deliver mail.  Both audiologists gave the opinion that it is as least as likely as not that the Veteran's hearing loss and tinnitus are the result of his exposure to hazardous noise while in service.  Furthermore, in May 2007, a third private audiologist also opined that the Veteran's hearing loss is due to acoustic trauma in service from gun fire and hand grenades without hearing protection.  There is no contradictory medical evidence of record.  

The Board finds no reason to discount the positive medical evidence for lack of probative value or otherwise.  See Madden, 125 F.3d at 1481; Evans v. West, 12 Vet. App. 22, 26 (1998).  The evidence clearly shows that the Veteran has current disabilities of bilateral hearing loss and tinnitus that are due to in-service noise exposure.  Therefore, the criteria for service connection for bilateral hearing loss and tinnitus have been met.  See 38 C.F.R. §§ 3.303, 3.385.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted. 




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


